Citation Nr: 0105623	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  97-26 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left knee disability, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected left ankle disability, currently evaluated as 20 
percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to June 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

The veteran also appealed the RO's denials of increased 
ratings for shell fragment wounds of the left thigh and 
gunshot wound of the left arm; however, at the hearing before 
the undersigned Member of the Board in October 2000, he 
withdrew those appeals.  



REMAND

It appears that the veteran and his representative have also 
raised issues of an increased evaluation for the service-
connected right foot hammertoes, spinal stenosis and left hip 
replacement.  As these issues are inextricably intertwined 
with the TDIU issue, they must be addressed before final 
appellate action on that matter.  

In March 2000, the veteran submitted a medical statement from 
Raymond J. Meeks, M.D.  The evidence was not considered by 
the RO before the appeal was forwarded to the Board.  The RO 
must consider the additional evidence, readjudicate the 
claims and issue an appropriate supplemental statement of the 
case if the claims are denied.  38 C.F.R. §§ 19.9, 19.31, 
19.37(a) (2000).  

At his hearing, the veteran noted that he was receiving 
benefits from the Social Security Administration (SSA).  It 
is not clear, however, whether those benefits are based on 
disability.  The RO should have the veteran clarify this 
matter and proceed accordingly.  

In addition, there have been significant changes in the law 
during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2096-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
clarify whether he is claiming an 
increased rating for his service-
connected right foot hammertoes, spinal 
stenosis and left hip replacement.  If 
so, the RO should undertake all indicated 
development and adjudicate these issues.  

2.  The RO also should take appropriate 
steps to contact the veteran and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any of his 
service-connected disabilities, 
particularly any who have indicated that 
he was unable to work because of these 
disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  The RO then should take appropriate 
action to contact the veteran in order to 
inquire whether he is receiving 
disability benefits from the SSA.  If so, 
the RO should take appropriate steps in 
order to obtain copies of the medical 
evidence on which the decision to award 
SSA disability benefits was based.  

4.  The RO should schedule the veteran 
for a comprehensive VA examination to 
determine the current severity of his 
service-connected left knee and ankle 
disabilities.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should report detailed 
clinical findings and comment 
specifically on the likely degree of 
disability attributable to the service-
connected left knee and ankle 
disabilities.  The examiner also should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected left knee and 
ankle disabilities.  The examiner should 
be requested to provide an opinion as to 
the extent that pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the left knee and 
ankle exhibit weakened movement, excess 
fatigability or incoordination.  A 
complete rationale for any opinion 
expressed must be provided.  

5.  The veteran should be scheduled for a 
VA examination to ascertain the extent of 
industrial inadaptability caused by his 
service-connected disabilities.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion as to whether the service-
connected disabilities preclude the 
veteran from securing and following 
substantially gainful employment 
consistent with his educational 
background and work experience.  Complete 
rationale for the opinions expressed 
should be provided.  

6.  The RO must undertake the appropriate 
steps to review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

7.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the TDIU issue.  If 
the benefit sought on appeal is not 
granted, he should be issued a 
Supplemental Statement of the Case, to 
include the new regulatory criteria, and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


